Citation Nr: 0506427	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  94-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lung problems/shortness 
of breath, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to February 1989, and from September 1990 to August 1991; the 
latter tour of duty includes Persian Gulf War service.  The 
veteran has also reported periods of service in a reserve 
component, which have not been verified.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 decision of the 
RO in Louisville, Kentucky, which denied the veteran's claims 
for service connection for a lung condition secondary to 
exposure to oil fire smoke (recharacterized as lung 
problems/shortness of breath), headaches, as well as 
dizziness and blackout spells, to include as a result from 
undiagnosed illnesses.  The veteran filed a notice of 
disagreement (NOD) in April 1994, and the RO issued a 
statement of the case (SOC) in May 1994.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 1994.  

In August 1994, the veteran testified before RO personnel; a 
transcript of that hearing is of record.  

In February 1997 rating decision, the RO granted service 
connection for headaches, dizziness, and blackouts as due to 
undiagnosed illness, awarding a 30 percent disability rating, 
effective November 2, 1994.  Hence, the benefit sought on 
appeal with respect to those issues was granted, leaving only 
the claim involving lung problems/shortness of breath as on 
appeal.  

In October 2001, the veteran was scheduled to attend a 
hearing before a Veterans Law Judge (Board Member) at the RO, 
pursuant to her request for such hearing.  The claims file 
reflects that she failed to report to the hearing as 
scheduled.  

In November 2001, the Board remanded this matter to the RO 
for further evidentiary development.  Following completion of 
the requested action, the RO continued the denial of the 
veteran's claim (as reflected in the July 2003 supplemental 
SOC (SSOC)).  

In October 2003, the Board again remanded the veteran's claim 
to the RO for additional action, to include consideration of 
the claim under the revised versions of 38 U.S.C.A. § 1117 
(West 2002) and 38 C.F.R. § 3.317 (2004).  Following 
completion of the requested action, the RO continued the 
denial of the veteran's claim (as reflected in the October 
2004 SSOC).  The veteran's appeal was later returned to the 
Board in January 2005. 

As a final preliminary matter, the Board notes that, during 
the pendency of the appeal, the veteran moved on a number of 
occasions, with her most recent address placing jurisdiction 
over her claim with the RO located in Columbia, South 
Carolina.  Hence, that RO is listed on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While on active duty the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

3.  While the veteran has complained of lung 
problems/shortness of breath, the medical evidence 
establishes that she has no current pulmonary or respiratory 
disability; hence, there are no objective indications of any 
qualifying chronic disability associated with lung 
problems/shortness of breath, to include in the form of both 
signs (objective medical evidence) or other non-medical 
indicators capable of independent verification, to include as 
due to undiagnosed illness.  

CONCLUSION OF LAW

The criteria for service connection for a lung 
problems/shortness of breath, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 1991 and 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (1996 and 2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

Through April 2002 and May 2004 notice letters, a May 1994 
SOC, and SSOCs in August 1995, February 1997, May 1999, July 
2003, and October 2004, the RO notified the veteran of the 
legal criteria governing her claim, the evidence that had 
been considered in connection with her appeal, and the bases 
for the denial of her claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the April 2002 and May 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom she wished the RO obtain and 
consider evidence.  The veteran was also invited to submit 
any pertinent evidence in her possession relevant to her 
claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As indicated above, the 
Board finds that the four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 1994 rating decision on appeal.  However, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, more than six years after the March 1994 
rating decision.  The Board also finds that the lack of full, 
pre-adjudication notice in this case does not, in any way, 
prejudice the veteran.  

As indicated above, the May 1994 SOC as well as the SSOCs in 
August 1995, February 1997, May 1999, July 2003, and October 
2004 notified the veteran what was needed to substantiate her 
claim and also identified the evidence that had been 
considered with respect to her claim.  Furthermore, in the 
April 2002 and May 2004 notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist her in 
developing her claim.  After the SOC, each of the SSOCs, and 
the notice letters, the veteran was afforded an opportunity 
to respond.  The veteran has not identified any medical 
treatment providers from whom she wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical records from the 450th Ordnance Company have been 
obtained and associated with the claims file.  The veteran 
presented testimony during an August 1994 RO hearing.  
Further, the RO arranged for the veteran to undergo VA 
examinations in December 1993, November 1996, and June 2003; 
copies of those examination reports are of record.  The RO 
also has obtained VA Medical Center Salisbury, North Carolina 
treatment records, which include forwarded treatment records 
from the VA Medical Centers in Columbia (Dorn Veterans 
Hospital) and Charleston, South Carolina.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the claim on appeal that need to be obtained, to 
include in connection with the prior remand.

In the November 2001 remand, the Board requested that the RO 
obtain all outstanding pertinent medical records, in 
particular, any records on file with the Fort Bragg base 
hospital and with Brian D. Sandridge, M.D., as well as obtain 
a copy of an April 2000 report of examination from the VA 
Medical Center (VAMC) in Columbia.  

In January 2003, Womack Army Medical Center at Fort Bragg 
notified the RO that there were no available medical records 
associated with the veteran's treatment at that facility 
based on a search of its system with the veteran's social 
security number.  In February 2003, the National Personnel 
Records Center in St. Louis informed the RO that a search of 
its records from Fort Bragg had also been negative.  Also in 
February 2003, the Columbia VAMC notified the RO that a 
search of its records did not reveal any treatment, 
examination, or otherwise a visit from the veteran in April 
2000.  Later in February 2003, the RO notified the veteran 
that it had been unable to obtain treatment records from Fort 
Bragg Army Hospital, or been able to obtain any particular 
April 2000 Columbia VAMC medical records.  

In May 2004, the RO again requested that the veteran provide 
sufficient information to allow the RO to obtain any 
outstanding records, to specifically include a reported 
September 2002 pulmonary function test identified during the 
June 2003 VA examination, and treatment records from Dr. 
Sandridge.  The veteran failed to respond to the RO's May 
2004 request and has not otherwise furnished that evidence 
that the RO has reportedly not been able to obtain.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  


II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

III.  Analysis

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations from November 1990 to July 1991 as 
a unit supply specialist, the Board finds that she is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.  What this case turns on, however, is 
whether the record presents a sound medical basis for finding 
that her claimed lung problems/shortness of breath is/are 
medically related to her military service, to include as a 
manifestation of a qualifying chronic disability associated 
with her Persian Gulf War service.  After considering the 
medical evidence in light of the above criteria, the Board 
finds that the record does not provide any basis for a grant 
of service connection for any lung problems/shortness of 
breath.

The veteran's service medical records reveal that in October 
1990, she complained that she hadn't been able to catch her 
breath the previous day, and had had nasal/sinus congestion.  
In November 1990, the veteran complained of difficulty 
breathing due to increased dust and smoke.  The veteran did 
not report a history of asthma or respiratory distress.  The 
assessment was dyspnea and/or possible allergic reaction to 
dust.  A July 1991 treatment note reflects that the veteran 
had been treated in Saudi Arabia for bronchitis, but that the 
respiratory condition had resolved without any residual 
symptoms.  The assessment was resolved minor bronchitis.  

A December 1993 report of VA examination reflects the 
veteran's complaint of occasional transient shortness of 
breath.  The veteran reported that, while her symptoms 
resolved in Saudi Arabia, she continued to have episodes of 
shortness of breath.  Between the episodes, the veteran 
reported that she did fine.  Clinical evaluation was then 
within normal limits.  The examiner commented that the 
veteran's condition appeared to be hyperventilation syndrome 
although she did not manifest the other symptoms of perioral 
numbness and tingling in the fingers.  The examiner opined 
that, regardless of the cause of the transient episodes, they 
did not appear of any consequence, and that it was highly 
doubtful that the veteran had any sort of lung pathology.  

A November 1996 report of VA examination notes the veteran's 
complaint that her shortness of breath could occur while 
sitting or while exerting herself, and could last for as long 
as five to 10 minutes.  She denied any associated chest pain 
or any radiating symptoms.  Clinical evaluation was within 
normal limits.  

A June 2003 report of VA examination reflects that the 
veteran had been treated both in Saudi Arabia and following 
her return to the United States with different antibiotics 
for bronchitis.  Chest X-rays at those times were reported as 
having been clear.  The examiner noted that the veteran 
currently did not have any lung problem/shortness of breath.  
The veteran reported that, during her pregnancy she had 
started to have headaches and shortness of breath, and that 
after her baby was delivered, she started feeling better.  
The veteran reported that she could not walk one or two miles 
without any shortness of breath, that she was not on any 
medication and did not use any metered dose inhaler or 
steroids, and that she had not been diagnosed with asthma or 
chronic obstructive pulmonary disease.  The examiner also 
noted that the veteran had had her last attack of bronchitis 
in 1991.  Clinical evaluation of the veteran was within 
normal limits.  A PFT conducted noted a normal spirometry.  
The examiner's diagnosis was post status bronchitis that 
occurred while the veteran was in Saudi Arabia.  

In this case, service connection for lung problems/shortness 
of breath cannot be established on any basis.  As noted 
above, notwithstanding the veteran's established Persian Gulf 
War service, and the current claim for service connection, 
the medical evidence indicates that the veteran does not 
currently suffer from a current pulmonary or respiratory 
disability, claimed as lung problems/shortness of breath.  As 
there are no medical findings associated with current 
pulmonary or respiratory disability, there are thus no 
objective indications of a qualifying chronic disability 
associated with lung problems/shortness of breath in the form 
of both signs (objective medical evidence) and/or other non-
medical indicators capable of independent verification-to 
include as due to undiagnosed illness.  In short, there is 
nothing upon which to predicate a grant of service 
connection.  

As noted above, no post-service examiner has diagnosed a 
current pulmonary or respiratory disability.  Indeed, the 
December 1993 examiner specifically opined that it was highly 
doubtful that the veteran had any sort of lung pathology.  
Moreover, in connection with the most recent medical 
examination report of record, the June 2003 examiner noted 
that the veteran did not then report problems or symptoms 
associated with lung problems or shortness of breath, 
pulmonary function tests were normal, and the examiner's 
assessment did not include diagnosis of current pulmonary or 
respiratory disability.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence that the veteran currently has a pulmonary or 
respiratory disability underlying complaints of lung 
problems/shortness of breath, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has considered the assertions advanced by the 
veteran in connection with her current claim.  However, as a 
layperson without the appropriate medical training and 
expertise, she simply is not competent to provide probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that the 
claim for service connection for lung problems/shortness of 
breath (or for disability manifested by lung 
problems/shortness of breath), to include as medically 
related to the veteran's Persian Gulf War service, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for lung problems/shortness of breath, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


